DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 must end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, last two lines, the language “and wherein the resilient device” should be deleted making the claim clear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capewell (USP 6,685,382).
Referring to Figure 2, Capewell teaches an attachment system comprising: a screwshaft (30) forming a part of or coupled to a main screw of the actuator, the screwshaft having an axial direction; a primary ballnut (36) disposed on the screwshaft and forming a part of a primary load path of the lower attachment system; a lower secondary nut (46) disposed on the screwshaft axially adjacent the primary ballnut; an upper secondary nut (48) disposed on the screwshaft adjacent the lower secondary nut and on the opposite side thereof to the primary ballnut; and a secondary connection (44) arranged for axial and rotational movement and coupled to each of the lower secondary nut and the upper secondary nut; wherein the secondary connection is arranged to be loaded when the secondary load path is loaded and the secondary load path also includes the upper and lower secondary nuts; and wherein the couplings between the secondary connection and the upper and lower secondary nuts are arranged such that during normal use, when the primary ballnut transmits the loading of the actuator along the primary load path, then there is no relative rotational movement of the secondary connection, the upper secondary nut and the lower secondary nut, and 
With respect to claim 2, Capewell teaches the upper secondary nut (48) is coupled to the secondary connection by a mechanism (frictional contact) that prevents relative rotational movement when no axial load is applied to the secondary connection, but which permits relative rotational movement when an axial load above a threshold level is applied to the secondary connection.  
With respect to claim 7, Capewell teaches only the upper secondary nut (48) moves rotationally relative to the secondary connection.  
With respect to claim 8, Capewell teaches the biasing mechanism (52) is arranged to hold the lower secondary nut in such a position that its threads are disposed centrally between the threads of the screwshaft when no axial load is applied to the lower secondary nut.  
With respect to claim 9, Capewell teaches the axial load arising from failure of the primary load path is applied to the secondary connection, 
With respect to claim 10, Capewell teaches a thrust bearing (54) between the upper and lower secondary nuts.

Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658